DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed February 2, 2022 have been received and entered into the case.  Claim 12 is canceled; claims 13 – 14 are added; claims 1 – 11 and 13 – 14 are pending; claims 13 – 14 are withdrawn (see below for explanation); claims 7 – 11 have been considered on the merits.  All arguments have been fully considered.

Election/Restrictions
Newly submitted claims 13 – 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims are drawn to a method for biologically controlling pathogenic fungi in agricultural crops.  The claims are considered a different invention since the groups do not contain a special technical feature which contributes over the prior art.  In support, the cited references below teach compositions comprising B. amyloliqufaciens, T. harzianum, additives and excipients.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 – 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bobeck et al. (WO 2016/196681).
2 – 1012 spores/mL (000112) or 1.0 x 102 – 5.0 x 1012 CFU/mL (or CFUs/g) (000123), and known antifungal species such as Trichoderma harzianum and Clonostachys rosea (00042) in amounts of 1.0 x 102 – 5.0 x 1012 CFU/mL (or CFUs/g) (000123).  Excipients are included at 20 – 99% (000109) which falls within and significantly overlaps the claimed range of 10 – 96%.  Please note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Bobeck does not teach the compositions comprising the claimed percent of bacteria or additives.  However, Bobeck teaches the claimed number of CFUs and also that the bacteria are included in the composition for the purpose of their known agriculturally beneficial effects (00051) or antifungal, antimicrobial and/or plant growth promoting effects (00042), indicating the strains to be active ingredients, or result effective variables. Bobeck further teaches the microbial inoculant includes “effective amounts” to promote beneficial and/or desired outcomes; that such an amount will vary depending on strains employed, plant species treated, other indications; and that such an amount may be determined by one with ordinary skill using routine experimentation (000128).  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts and percentages of the microbial species, additives and excipients as a matter of routine experimentation as directed by Bobeck. 
the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).  Notwithstanding, Bobeck specifically teaches the compositions include microbial species known to have antifungal activity (00042) and wherein they are applied for agricultural use to promote plant growth, productivity and soil quality (abstract).  In this regard, the intended use of the Bobeck composition is that of applicant, who states the use of the composition is for controlling fungi in agriculture (instant specification, p.1).  As such, the composition of the prior art is also effective for the claimed intended use.
Regarding claim 9, Bobeck teaches additives may include polymers of carboxylic acids or methacrylic acid (water soluble anionic polymers) or surfactants such as alkylbenzene sulfonates (anionic surfactant) and alkylphenol ethoxylates (nonionic surfactants) (00048).
Regarding claim 10, excipients may include silicates, silica gels (silicas), talc, bentonite, polysaccharides, flour (carbohydrates) and mixtures thereof (00047).
Regarding claim 11, the compositions may occur as granules or aqueous (suspension) (000116, examples).
Thus, the invention as a whole is prima facie obvious over the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that the prior art and claimed invention are substantially different.  Specifically in that Bobeck does not teach or suggest all of the claimed limitations; is drawn to plant productivity growth and soil quality; has a different objective which is not directly related to applicant’s; requires urease and/or nitrification inhibitors; and is an inoculant with a large number of microbes.  Applicant argues that the claimed invention is drawn to controlling pathogenic fungi and does not require urease and/or nitrification inhibitors.  Applicant argues that there is no motivation to arrive at the claimed invention because one would have to disregard the teachings of Bobeck, assume it is a relevant teaching, select from a long list of microbes, adjust the amounts thereof requiring a great deal of effort, disregarding the urease and/or nitrification inhibitors, test which microbes control fungi, add C. rosea, select from a laundry list of microbes and adjust the amounts thereof.
However, these arguments fail to persuade.
Regarding the argument that Bobeck does not teach or suggest all of the claimed limitations, Bobeck clearly teaches microbial inoculants comprising the claimed bacteria in the claimed amounts of CFU in combination with additives and excipients.  While the claimed percentages are not disclosed, it is maintained that Bobeck teaches the claimed number of CFUs and also that the bacteria are included in the composition for the purpose of their known agriculturally beneficial effects (00051) or antifungal, antimicrobial and/or plant growth promoting effects (00042), indicating the strains to be active ingredients, or result effective variables. Bobeck further teaches the microbial inoculant includes “effective amounts” to promote beneficial and/or desired outcomes; that such an amount will vary depending on strains 
Regarding the argument that Bobeck is drawn to plant productivity growth and soil quality and has a different objective which is not directly related to applicant’s, it is first iterated that the intended use of a composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).  Secondly, Bobeck specifically teaches the compositions include microbial species known to have antifungal activity (00042) and wherein they are applied for agricultural use to promote plant growth, productivity and soil quality (abstract).  In this regard, the intended use of the Bobeck composition is the same of applicant.  The instant specification states the use of the composition is for controlling fungi in agriculture (instant specification, p.1).  As such, it is maintained that the composition of the prior art is effective for the claimed intended use, which is directly related to the objective of applicant.  That is, controlling fungi in agricultural crops to aid plant productivity (001-003, 060) and soil problems (005-008, 063).

Regarding the argument that there is no motivation to arrive at the claimed invention, it is iterated that the prior art teaches compositions comprising the claimed bacteria in the claimed amount of CFUs, the claimed additives and the claimed excipients in the claimed amounts.  Bobeck additionally teaches the bacteria are known to be effective for the claimed use and to have antifungal activity (00042-00051).  Bobeck further teaches the microbial inoculant includes “effective amounts” to promote beneficial and/or desired outcomes; that such an amount will vary depending on strains employed, plant species treated, other indications; and that such an amount may be determined by one with ordinary skill using routine experimentation (000128).  As such, it is maintained that the prior art specifically indicates each of the claimed bacteria to have antifungal activity and are included as active ingredients.  Moreover, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts and percentages of the microbial species, additives and excipients as a matter of routine experimentation as directed by Bobeck.
 Regarding the argument that one would have to disregard the teachings of Bobeck, assume it is a relevant teaching, Bobeck teaches compositions for use as an agricultural inoculant.  This is analogous, or relevant to, the claimed compositions.
Regarding the argument that one would have to select from a long list of microbes and adjust the amounts thereof requiring a great deal of effort, it is noted that Bobeck specifically 
Regarding the argument that one must disregard the urease and/or nitrification inhibitors, it is reiterated that the claims do not exclude additional elements from the claims.  Rather, the claims recite “comprising”, which is open ended and may include other additional components or microbes in the compositions.  Thus, these arguments are not commensurate in scope with the claimed invention.
Regarding the argument that one would be required to test which microbes control fungi, Bobeck specifically names microbes having known antifungal activity such as Trichoderma harzianum and Clonostachys rosea (00042) (00042).
Therefore, for these reasons and those stated in the rejection above, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699